 



Exhibit 10.6
 
AMENDMENT NO.1 TO THE
STOCK PURCHASE AGREEMENT
by and between
HCA INC.
and
LIFEPOINT HOSPITALS, INC.
Dated as of June 2, 2006
 

 



--------------------------------------------------------------------------------



 



AMENDMENT NO. 1
TO THE
STOCK PURCHASE AGREEMENT
     THIS AMENDMENT NO. 1 (the “Amendment”) is made and entered into as of
June 2, 2006, by and between HCA Inc., a Delaware corporation (“HCA”), and
LifePoint Hospitals, Inc., a Delaware corporation (“Purchaser”).
R E C I T A L S:
     WHEREAS, HCA and Purchaser are parties to a Stock Purchase Agreement, dated
as of July 14, 2005 (the “Agreement”); and
     WHEREAS, HCA has alleged and asserted (among other things) that Purchaser
is in breach of the Agreement because it refused to close the Original
Transaction (as defined below) on or before March 31, 2006, and Purchaser has
alleged and asserted (among other things) that certain conditions to Purchaser’s
obligation to close the Original Transaction were not satisfied as of March 31,
2006 and that Purchaser is not in breach of the Agreement as a result of its
refusal to close the transaction on or before March 31, 2006; and
     WHEREAS, in an effort to settle such disagreements, the parties desire to
modify the terms of the Original Transaction by, among other things,
(a) removing Putnam General Hospital and its related operations from the
transaction (including the equity securities of the HCA Affiliate that owns and
operates Putnam General Hospital), (b) reducing the Base Purchase Price,
(c) eliminating substantially all of the accounts receivable and accounts
payable relating to the pre-Closing operations of the Business from the
transaction, (d) allocating the cost of certain restoration work to be done at
the parking garage located at St. Joseph’s Hospital between the parties, and (e)
agreeing upon a methodology pursuant to which the transactions would be unwound
if such an unwind transaction is required as a result of appeals of the CONs (as
defined below) issued in connection with the transactions, all as set forth in
this Amendment; and
     WHEREAS, the parties also desire to amend certain other terms and
provisions of the Agreement as set forth in this Amendment.
     NOW, THEREFORE, in consideration of the foregoing premises, the mutual
covenants and other agreements set forth herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto covenant and agree as follows:
     1. Defined Terms.
          (a) Unless otherwise specified herein, capitalized terms used in this
Amendment shall have the meanings set forth in the Agreement (as amended, where
applicable, pursuant to Section 2(a) of this Amendment).
          (b) In addition to terms defined in the Agreement, the following terms
shall have the following meanings for purposes of this Amendment:
     “Agreed Engineering Firm” means an engineering firm with a national
reputation that is mutually acceptable to each of HCA and Purchaser.

 



--------------------------------------------------------------------------------



 



     “Amended Transaction” means the Original Transaction as modified by this
Amendment.
     “Amended Transaction Closing” means the closing of the Amended Transaction.
     “Amended Transaction Closing Date” means the date on which the Amended
Transaction Closing takes place.
     “Authority” means the West Virginia Health Care Authority.
     “B Squared” means B Squared Engineering, LLC.
     “CONs” means the Original CONs other than the Original CON with respect to
Putnam.
     “CON Challenges” means the pending appeals the CONs and any appeals,
requests for injunctions, requests for stays or the like relating to the
issuance of the CON’s to LifePoint’s Affiliates hereafter filed or threatened.
     “Final Order Date” means either of the following dates: (a) the date on
which an Order (other than a Revocation Order) becomes final and non-appealable;
(b) the date on which an order, decree, judgment, decision or ruling issued by a
Governmental Authority of competent jurisdiction that denies the issuance of
Replacement CONs sought in accordance with Section 5(e)(iii) becomes final and
non-appealable, or (c) the date on which an Order with respect to Replacement
CONs becomes final and non-appealable.
     “Garage” means the multi-deck parking garage located on the campus of St.
Joseph’s Hospital.
     “Garage Conditions” means the conditions at the Garage to be defined in
accordance with the procedures established in Exhibit 1 to the Amendment.
     “Garage Restoration Work” means the restoration work on the Garage to be
defined in accordance with the procedures established in Exhibit 1 to the
Amendment..
     “Government Patient Receivables” means all accounts receivable arising from
the rendering of services and provision of medicine, drugs and supplies to
patients of the Business prior to the Effective Time and relating to Medicare,
Medicaid and other third party patient claims due from beneficiaries or
governmental third party payors; provided, however, that the “Government Patient
Receivables” shall not include any of the Transition Patient Receivables.
     “Opening Date Balance Sheet” means a balance sheet reflecting the opening
value of the Business immediately following the Effective Time, which shall be
prepared in accordance with Section 6.8(d) of this Agreement.
     “Order” means any order, decree, judgment, decision or notice from or by
any Governmental Authority of competent jurisdiction issued in connection with
the CON Challenges which declares one or more of the CONs void or otherwise
results in the loss, revocation, termination or rescission of any of the CONs,
the effect of which, as a matter of Law, is that Purchaser would not have the
certificates of need required under West

2



--------------------------------------------------------------------------------



 



Virginia Law necessary in order for Purchaser to consummate the Amended
Transactions. For the avoidance of doubt, an order, decree, judgment, decision
or notice from a Governmental Authority remanding the CONs to a lower
Governmental Authority for reconsideration will not be considered an “Order”
unless the effect of such order, decree, judgment, decision or notice declares
one or more of the CONs void or otherwise results in the loss, revocation,
termination or rescission of any of the CONs, the effect of which, as a matter
of Law, is that Purchaser would not have the certificates of need required under
West Virginia Law necessary in order for Purchaser to consummate the Amended
Transactions.
     “Original CONs” means the certificates of need issued by the Authority on
March 17, 2006 with respect to the Original Transaction, which were appealed on
March 21, 2006.
     “Original Transaction” means the transactions contemplated by the Agreement
without giving effect to this Amendment.
     “Putnam” has the meaning given such term in Section 3 of this Amendment.
     “Replacement CONs” means certificates of need sought and issued in
replacement of the CONs that would permit Purchaser to consummate the Amended
Transaction.
     “Revocation Order” means an Order that (a) has become final and
non-appealable; (b) is not based on substantive grounds (e.g., that Purchaser or
its Affiliates are inappropriate entities for the ownership or operation of the
Initial Facilites), but rather on (i) procedural grounds (e.g., that the West
Virginia Health Care Authority erred in the discovery process in connection with
the hearings on the CONs), (ii) a determination that a substantial change has
occurred that warrants loss, revocation, termination or rescission of the CONs
(e.g., that the change in the terms of the transactions under the SPA resulting
from this Amendment constitutes a substantial change) or (iii) other similar
grounds; and (c) would require Purchaser or its Affiliates to apply for
Replacement CONs in order to consummate the Amended Transactions.
     “SJLP” means Columbia-St. Joseph’s Healthcare System, Limited Partnership,
d/b/a St. Joseph’s Hospital.
     “Stay Order” means an order, decree, judgment, decision or notice from or
by a Governmental Authority of competent jurisdiction with respect to the CONs
that (a) stays the effectiveness of the CONs such that Purchaser, as a matter of
Law, cannot consummate the transactions contemplated by the amended Agreement,
(b) subject to the provisions of Section 5(e)(iii) of the Amendment, revokes or
rescinds the CONs, or (c) is issued in connection with the CONs and the
challenges thereto and enjoins the parties from consummating the transactions
contemplated by the Agreement as amended hereby.
     “Transition Patient Receivables” has the meaning set forth in
Section 6.14(b).”
     “Transition Patients” means patients admitted to any of the Facilities
prior to the Effective Time but not yet discharged as of the Effective Time.

3



--------------------------------------------------------------------------------



 



     “Transition Services” means the rendering of services and provision of
medicine, drugs and supplies by the Acquired Entities to Transition Patients.
     “Unwind Agreement” has the meaning given to such term in Section 5(a) of
this Amendment.
     “Walker Parking Consultants” means Walker Parking Consultants.
     2. Amendments to Purchase Agreement.
          (a) Definitions.
          Acquired Company. The definition of the term “Acquired Company” is
hereby amended by deleting Teays Valley Health Services, LLC and all data
relating exclusively to that Person from Exhibit A-1 to the Agreement.
          Base Purchase Price. The definition of the term “Base Purchase Price”
is hereby deleted and replaced in its entirety with the following: “ ‘Base
Purchase Price’ means $239,000,000.”
          Contributed Assets. The definition of the term “Contributed Assets” is
hereby amended by:
     (i) making the following amendments to Exhibit G-1 to the Agreement:
     (A) inserting the word “and” at the end of clause (j);
     (B) deleting clause (k) and replacing it with the following:
“(k) Other Receivables generated in connection with the business or operation
through the Effective Time, including any such receivables that have been
charged off as bad debts.”
     (C) deleting clause (l); and
     (ii) making the following amendments to Exhibit G-2 to the Agreement:
     (A) changing the designations of clauses (i) and (j) to (j) and (k),
respectively; and
     (B) adding the following as new clause (i):
“(i) accounts receivable generated in connection with the business or operation
through the Effective Time (other than Other Receivables), including any such
accounts receivable that have been charged off as bad debts.”
          Excluded Assets. The definition of the term “Excluded Assets” is
hereby amended by making the following amendments to Exhibit I to the Agreement:
     (i) changing the designations of clauses (h) and (i) to (j) and (k),
respectively; and

4



--------------------------------------------------------------------------------



 



     (ii) adding the following as new clauses (h) and (i):
“(h) accounts receivable generated in connection with the business or operation
through the Effective Time (other than (1) Other Receivables, and (2) except to
the extent provided in Section 6.14, HCA’s interest in the Government Patient
Receivables and the Transition Patient Receivables), including any such accounts
receivable that have been charged off as bad debts,
(i) the right to receive (in accordance with Section 6.14 of the Agreement) an
amount equal to the value of all Government Patient Receivables and a portion of
the value of all Transition Patient Receivables.”
          Excluded Liabilities. The definition of the term “Excluded
Liabilities” is hereby amended by adding the following to the definition of “HCA
Liabilities” on Exhibit K to the Agreement:
     “(iv) accounts payable of the Acquired Entities generated or incurred in
connection with the conduct or operation of the Business through the Effective
Time, except to the extent that (A) the parties have agreed otherwise, and
(B) such accounts payable are included in the calculation of Net Working Capital
(it being agreed that the parties will negotiate in good faith to determine
which categories of accounts payable will be retained or assumed by the Acquired
Entities as of the Effective Time)”; and
          Facilities. The definition of the term “Facilities” is hereby amended
by deleting the following from Exhibit B to the Agreement: Putnam General
Hospital, Doctor’s Park and Putnam Medical Plaza (and all data relating
exclusively to the business and operations of Putnam General Hospital, Doctor’s
Park and Putnam Medical Plaza).
          Net Working Capital. The definition of the term “Net Working Capital”
is hereby amended by deleting clause (iii) of such definition and replacing it
with the following:
     “(iii) any item for which indemnification is given pursuant to
Section 9.2(d) (Special Indemnification), 9.2(f) (parking garage restoration
costs and indemnification) and 9.5 (Taxes),”
          Optional Termination Date. The definition of the term “Optional
Termination Date” is hereby deleted and replaced in its entirety with the
following: “ ‘Optional Termination Date” means June 30, 2006.”
          Other Receivables. The following definition is added to Section 1.1 of
the Agreement in its appropriate alphabetical order:
     “Other Receivables” means all receivables generated in connection with the
Business through the Effective Time that are accounted for as “Other
Receivables” in accordance with GAAP, including any such receivables that have
been charged off as bad debts. Notwithstanding the foregoing, the parties agree
to negotiate with one another in good faith to determine whether any such
accounts receivable will be excluded from Other Receivables.

5



--------------------------------------------------------------------------------



 



          (b) Section 2.5(c). The text of Section 2.5(c) of the Agreement is
hereby deleted and replaced in its entirety with the following: “(c)
[Reserved]”.
          (c) Section 3.8(b)(ii). The text of Section 3.8(b)(ii) of the
Agreement is hereby amended as follows: the words “accounts receivable” are
deleted in each place where they appear and are replaced with “Other
Receivables”.
          (d) Section 3.10. The text of Section 3.10 of the Agreement is hereby
deleted and replaced in its entirety with the following:
3.10 Other Receivables. The Other Receivables included in the Closing Date
Balance Sheet, to the extent uncollected as of the Effective Time, are valid and
existing and represent monies due for goods sold and delivered, services
performed and/or other consideration given in the ordinary course of business;
provided that HCA makes no representation or warranty with respect to the
collectibility of the Other Receivables.
          (e) Section 5.5(b). Section 5.5(b) of the Agreement is hereby deleted
in its entirety and replaced with the following: “(b) [Reserved]”.
          (f) Section 5.15. The text of Section 5.15 of the Agreement is hereby
amended as follows:
(i) the words “accounts receivable” are deleted in each place where they appear
and are replaced with “Other Receivables”; and
(ii) the reference to “this Section 5.14” is deleted and replaced with “this
Section 5.15”.
          (g) Section 6.8. The text of Section 6.8 of the Agreement is hereby
amended as follows:
               (i) The first sentence of Section 6.8(c) is hereby deleted in its
entirety and replaced with the following:
To the extent the sale of any of the Acquired Entities is treated as a sale of
assets (“Purchased Assets”) to Purchaser for federal tax purposes, the parties
agree that Purchaser shall prepare a preliminary allocation of the applicable
portion of the Purchase Price (and all other capitalized costs) among the
Purchased Assets in accordance with Code Section 1060 and the Treasury
Regulations thereunder, (and any similar provisions of state, local or foreign
Law, as appropriate), and for any entity that is not subject to Code
Section 1060, Purchaser shall apply substantially similar principles to those
contained therein and in applicable state, local or foreign Law in making the
preliminary allocation (“Tax Allocation”).
     (ii) The following text is hereby inserted as Section 6.8(d) of the
Agreement:
     (d) Within 30 days after the allocation of the Purchase Price has been
agreed upon by the parties or otherwise resolved in accordance with the

6



--------------------------------------------------------------------------------



 



provisions of Sections 6.8(a) and (c), Purchaser shall deliver to HCA the
Opening Date Balance Sheet. The Opening Date Balance Sheet shall be the Closing
Date Balance Sheet (as agreed upon or otherwise determined in accordance with
Section 2.3(d), and after giving effect to the Reorganization, but without
giving effect to any capital contributions to, or purchases or acquisitions of,
assets by the Acquired Entities as of or immediately after the Effective Time,
and without giving effect to any distributions, dividends, sales or dispositions
of assets by the Acquired Entities after the Effective Time), as adjusted to
reflect the valuations for property, plant and equipment that the parties agree
to (or which are otherwise established) in accordance with Sections 6.8(a) and
(c). The Opening Date Balance Sheet shall be prepared in accordance with GAAP as
consistently applied in the Closing Date Balance Sheet. HCA may object to any of
the information or computations contained in the Opening Date Balance Sheet that
is not prepared in accordance with the preceding sentence. Any such objection
must be made by delivery of a written statement of objections (stating the basis
of the objections with reasonable specificity) to Purchaser within 30 days
following delivery of the Opening Date Balance Sheet to HCA. If HCA timely
raises any such objections, Purchaser and HCA will attempt to resolve such
objections in good faith; provided, however, that if Purchaser and HCA are
unable to resolve such issues within 30 days after the HCA’s delivery of such
objections, then either Purchaser or HCA may elect, by written notice to the
other, to have the objections resolved by the Selected Accounting Firm, whose
decision shall be binding on the parties in the absence of manifest error. If
HCA fails to object to the Opening Date Balance Sheet within the 30 day period
Purchaser’s delivery thereof, then the Opening Date Balance Sheet (as delivered
by Purchaser) shall be deemed acceptable to HCA, and such Opening Date Balance
Sheet shall be binding upon the parties. The costs and expenses for the services
of the Selected Accounting Firm shall be borne equally by Purchaser and HCA. If,
after the Effective Time, Purchaser desires to revise the Opening Date Balance
Sheet in a manner that affects the allocations of the Purchase Price prepared
pursuant to this Section 6.8, HCA shall have the right to review and object to
such changes in the same manner described above and subject to the same dispute
resolution mechanism.
          (h) Section 6.11(f). The following is hereby added to the Stock
Purchase Agreement as Section 6.11(f):
     (a) Except as permitted in Section 6.11(g), during the period commencing at
the Effective Time and ending on the first anniversary of the Effective Time:
          (i) HCA agrees that it shall not, and shall cause each of its
Controlled Subsidiaries not to, directly or indirectly, solicit for a position
at Putnam any person who at the Effective Time was retained in any position that
is, in the organizational structure of the Acquired Entities, at the level of
department head or higher; and
          (ii) Purchaser agrees that it shall not, and shall cause each of its
Affiliates not to, directly or indirectly, solicit for a position at a Facility
or with any of the Acquired Entities any person who at the Effective Time was in
any position that is, in the organizational structure of Putnam, at the level of
department head or higher; and

7



--------------------------------------------------------------------------------



 



          (i) Section 6.11(g). The following is hereby added to the Stock
Purchase Agreement as Section 6.11(g):
     (g) A party to this Agreement for whom this Section 6.11(g) provides an
exemption shall be referred to for purposes of this Section as the “Exempt
Party”. Nothing contained in Section 6.11(f) will prohibit and either party or
its Affiliates from (i) discussing employment opportunities with any person who
initiates such discussions with (or applies for a position with) the Exempt
Party or its Affiliates without any solicitation of such person by the Exempt
Party or its Affiliates, (ii) soliciting any person who has been terminated by
the other party or its Affiliates or who has resigned from the other party or
its Affiliates without any solicitation of such person by the Exempt Party or
its Affiliates or (iii) hiring any person who has been terminated by the other
party or its Affiliates or who has resigned from the other party or its
Affiliates without any solicitation of such person by the Exempt Party or its
Affiliates or any promise by or understanding with the Exempt Party or any of
its Affiliates regarding employment. Additionally, for purposes of Section 6.11,
the terms “solicit” and “solicitation” will not include making general
advertisements for employment opportunities, including placing advertisements or
posting positions on websites of the Exempt Party or its affiliates.
          (j) Section 6.14. The following is hereby added to the Stock Purchase
Agreement as Section 6.14:
     6.14 PIP; Transition Patients; Government Patient Receivables; and
Misdirected Payments.
     (a) PIP. If Purchaser or any of its Affiliates (including, after giving
effect to the Closing, the Acquired Entities) receives any PIP from the Medicare
program associated with the operations of the Hospitals relating solely to
periods ending at or prior to the Effective Time, Purchaser will pay HCA an
amount equal to such PIP received by Purchaser or its Affiliates. If Purchaser
or any of its Affiliates (including, after giving effect to the Closing, the
Acquired Entities) receives any PIP from the Medicare program associated with
the operations of the Hospitals relating to periods both prior to and after the
Effective Time, Purchaser will pay HCA an amount equal to the PIP actually
received by Purchaser or its Affiliates for such period multiplied by a
fraction, the numerator of which shall be the total number of days prior to the
Effective Time attributable to such PIP and the denominator of which shall be
the total number of days attributable to such PIP. Likewise, if HCA or any of
its Affiliates receives or received any PIP from the Medicare program associated
with the operations of the Hospitals relating solely to periods ending after the
Effective Time, HCA will pay Purchaser an amount equal to such PIP received by
HCA or its Affiliates. If HCA or any of its Affiliates receives any PIP from the
Medicare program associated with the operations of the Hospitals relating to
periods both prior to and after the Effective Time, HCA will pay Purchaser an
amount equal to the PIP actually received by HCA or its Affiliates for such
period multiplied by a fraction, the numerator of which shall be the total
number of days after the Effective Time attributable to such PIP and the
denominator of which shall be the total number of days attributable to such PIP.
It is the intent of the parties that Purchaser and HCA are entitled to the
portion of PIP applicable to the period of time the Facilities are owned by such
party.

8



--------------------------------------------------------------------------------



 



     (b) Payments on Transition Patient Receivables. To appropriately allocate
payments received by Purchaser or its Affiliates (including, after giving effect
to the Closing, the Acquired Entities) with respect to Transition Services
provided to Transition Patients, Purchaser will cause the Acquired Entities to
prepare claims (the accounts receivable resulting from such claims, the
“Transition Patient Receivables”) for the Transition Patients following their
discharge from the Facilities. If Purchaser or any of its Affiliates receives
any payments on any Transition Patient Receivable, Purchaser will pay HCA an
amount equal to (x) the payments (including deposits, deductibles and
co-payments paid, whether received by Purchaser or HCA) with respect to the
applicable Transition Patient Receivable multiplied by a fraction, the numerator
of which shall be the total charges for the Transition Services provided to the
applicable Transition Patient prior to the Effective Time, and the denominator
of which shall be the sum of the total charges of the Transition Services
provided to the applicable Transition Patient prior to and after the Effective
Time (including charges for medicine, drugs and supplies), minus (y) any
deposits, deductibles or co-payments paid by the applicable Transition Patient
prior to the Effective Time and included in the Excluded Assets.
     (c) Split Bill Transition Patients. Notwithstanding the provisions of
Section 6.14(b), to the extent a third party payor requires the parties to
submit split bills for Transition Patients (i.e., a bill for the portion of the
Transition Services provided prior to the Effective Time and a separate bill for
the portion of the Transition Services provided after the Effective Time),
(i) the provisions of Section 6.14(b) will not apply to billing and collection
for such Transition Services, (ii) HCA will be responsible for billing and
collection for all such pre-Effective Time Transition Services (and the accounts
receivable for such Transition Services will be Excluded Assets), and
(iii) Purchaser will be responsible for billing and collection for all such
post-Effective Time Transition Services (and the accounts receivable for such
Transition Services will not be Excluded Assets).
     (d) Government Patient Receivables. On or before Closing, HCA will cause
the Acquired Entities to establish a “lock box” at a financial institution
selected by HCA and reasonably acceptable to Purchaser. After the Closing,
Purchaser will cause the Acquired Entities to deposit in such lock box all cash,
checks, drafts or similar items of payment received after the Effective Time
with respect to the Government Patient Receivables. Purchaser hereby assigns all
such amounts deposited into the lock box to HCA in full satisfaction of
Purchaser’s obligation in Exhibit I hereto to transfer to HCA an amount equal to
the value of the Government Patient Receivables.
     (e) Misdirected Payments. In addition to the other payments contemplated by
this Section 6.14 (or elsewhere in this Agreement), (i) if HCA or any of its
Affiliates receives any amount from patients or third-party payors which relate
to services rendered by the Acquired Entities after the Effective Time, HCA will
remit such amount to Purchaser within ten days of receiving such amount; and
(ii) if Purchaser or any of its Affiliates (including, after giving effect to
the transactions contemplated hereby, the Acquired Entities) receives any amount
from patients or third-party payors which relate to services rendered by the
Acquired Entities prior to the Effective Time, Purchaser will remit such amount
to HCA within ten days of receiving such amount.

9



--------------------------------------------------------------------------------



 



     (f) Payments to HCA. Purchaser will make all payments it is required to
make to HCA pursuant to this Section 6.14 within ten days following the day
Purchaser receives such payments by depositing such amounts into an account
specified in writing by HCA.
     (g) Payments to Purchaser. HCA will make all payments it is required to
make to Purchaser pursuant to this Section 6.14 within ten days following day
HCA receives such payments by depositing such amounts into an account specified
in writing by Purchaser.
     (h) Resolution of Disputes. If any party disputes the amount of payment
required to be made pursuant to this Section 6.14, (i) the parties will
negotiate in good faith to resolve such dispute, and (ii) if the parties are
unable to resolve such dispute within 45 days after the underlying claim is
made, then on five business days notice to the other party, either party may
submit the dispute to the Selected Accounting Firm and such dispute will be
resolved in accordance with the procedures of Section 2.3.
          (k) Section 7.5. The text of Section 7.5 of the Agreement is hereby
deleted and replaced in its entirety with the following: “[Reserved]”.
          (l) Section 7.15(b). The text of Section 7.15(b) of the Agreement is
hereby amended as follows: “$1,750,000” is deleted and is replaced with
“$1,468,000”.
          (m) Section 8.5. The text of Section 8.5 of the Agreement is hereby
deleted and replaced in its entirety with the following: “[Reserved]”.
          (n) Section 9.2. Section 9.2 of the Agreement is hereby amended as
follows:
          (i) Section 9.2(d) is hereby deleted and replaced in its entirety with
the following:
“(d) any third party claims against a Purchaser Indemnitee related to the acts
or omissions of the Persons listed in Schedule 9.2(d) regardless of the nature
or current status of such claim, including medical malpractice claims,
“corporate veil” claims, and claims made by the Persons listed in
Schedule 9.2(d), regardless of whether any such claim is currently pending or
arises after the date hereof; provided, however, it is expressly understood that
the Damages indemnified under this Section 9.2(d) are expressly limited to the
payment of settlements, judgments and similar payments to such third party
claimants and costs and expenses incurred in the defense of such claims;”; and
          (ii) the following is added as new clause (f):
          “the matters described in Schedule 9.2(f)”; and
          (iii) Schedule 9.2(f) is hereby added to the Agreement; the form of
Schedule 9.2(f) is attached to this Amendment as Exhibit 2 hereto.
          (o) Section 9.4(a)(i). The text of Section 9.4(a)(i) of the Agreement
is hereby amended as follows: “$3,500,000” is hereby deleted in each place where
it appears and is replaced with “$2,935,000”.

10



--------------------------------------------------------------------------------



 



          (p) Reserved.
          (q) Section 12.23. Section 12.23 of the Agreement is deleted and
replaced in its entirety with the following:
     12.23 Further Assurance Clause. (a) On and after the Closing Date, HCA, the
Acquired Entities and Purchaser will take all appropriate action and execute all
documents, instruments or conveyances of any kind which may be reasonably
necessary or advisable to carry out any of the provisions hereof, including,
without limitation, putting Purchaser in possession and operational control of
the Business and the Facilities and putting HCA in possession and operational
control of all Excluded Assets (including all assets and operations of HCA and
its subsidiaries relating solely to Putnam General Hospital, Doctor’s Park and
Putnam Medical Plaza, all of which are located in Putnam County, West Virginia).
     (b) The parties acknowledge and agree that it is their intent that HCA and
its Affiliates transfer to the Acquired Entities all Real Property held by HCA
and its Affiliates that is used or held for use in the operation of the Business
other than the Excluded Assets and that HCA and its Affiliates retain all other
assets and all of its other subsidiaries. To the extent any Real Property (or
building, improvements and fixtures on or forming a part of the Real Property or
any appurtenances or rights pertaining thereto) identified on any Exhibit or
Schedule (or which should have been identified on such Exhibit or Schedule) is
(1) misidentified, incorrectly described, or incorrectly identified as being
owned or leased by a particular entity, or (2) any such Real Property which
should have been included on (or excluded from) any Exhibit or Schedule is
inadvertently not included (or included, as the case may be) on such Exhibit or
Schedule and such errors are discovered subsequent to execution of this
Agreement, the parties agree that the applicable Exhibit or Schedule shall be
amended by mutual written agreement prior to Closing to correct such errors. In
the event that any such errors are discovered subsequent to the Closing, to the
extent necessary to effect the intent of this Agreement, the parties agree that
such Exhibit or Schedule shall be amended by a written post-Closing addendum to
this Agreement to correct such errors and HCA, Purchaser and their respective
Affiliates shall execute and deliver or cause to be executed and delivered,
deeds, assignments, instruments of correction, or such other instruments or
documents of transfer or conveyance, and to take or cause to be taken, such
other steps as may be necessary, to correctly vest or convey such property in or
to the applicable Person in accordance with the intent of this Agreement. The
obligations pursuant to this paragraph shall survive the Closing.
     3. Exclusion of Putnam General Hospital; Revised Schedules and Exhibits.
All references and disclosures of information with respect to Putnam General
Hospital, Doctor’s Park, Putnam Medical Plaza and/or Teays Valley Health
Services, LLC (collectively “Putnam”) in the Agreement (including the Exhibits
and Schedules thereto, or any certificate or other document made or delivered
pursuant thereto), are hereby deleted in their entirety. A revised draft of the
amended and restated Exhibits and Schedules to the Agreement has been delivered
to each party for reference.
     (a) In the event that there are employees of Putnam that provide services
to the Facilities as of the Effective Time or material assets or material
Contracts primarily related to Putnam that are necessary for the operation of
the Facilities or for which exclusion from the transaction contemplated by the
Agreement will have a material and adverse effect on the Facilities and which
are not otherwise

11



--------------------------------------------------------------------------------



 



addressed by a services agreement contemplated by the Agreement, the parties
covenant and agree to work together in good faith to make reasonable
arrangements for the provision of the excluded services on terms that are
mutually agreeable. In the event that there are employees of the Facilities that
provide services to Putnam as of the Effective Time or material assets or
material Contracts primarily related to the Facilities that are necessary for
the operation of Putnam or for which inclusion in the transaction contemplated
by the Agreement will have a material and adverse effect on Putnam and which are
not otherwise addressed by a services agreement contemplated by the Agreement,
the parties covenant and agree to work together in good faith to make reasonable
arrangements for the provision of the excluded services on terms that are
mutually agreeable.
     (b) From and after the date hereof, regardless of whether the transactions
contemplated by the Agreement (or as amended hereby) have closed, but subject to
the provisions of the last sentence in Section 9(f)(i) of this Amendment,
(i) the operations of the Putnam Hospital Group and of the HCA Affiliates that
own or operate the assets and operations of the Putnam Hospital Group will not
be subject to the terms and provisions of the Agreement relating to the
operation or disposition of such assets or entities, and (ii) HCA may sell or
cause its Affiliates (including any member of the Seller Group or any of the
Acquired Entities) to sell any or all of the assets of the Putnam Hospital Group
or the equity securities of the HCA Affiliates that own such assets (and HCA
shall be exempt from provisions of the Agreement restricting the negotiation and
completion of such a transaction). The provisions of this Section 3(b) shall
survive the termination of this Amendment.
     4. St. Joseph’s Hospital Parking Garage. Purchaser has asserted (among
other things) (x) that the Garage Conditions and the proposed Garage Restoration
Work constitute breaches of various HCA representations, warranties and
covenants in the Agreement and (y) that the existence of such breaches excuses
Purchaser from closing the Original Transaction. HCA has advised Purchaser
(among other things) that HCA disagrees with each of such assertions. Solely as
a mutual inducement to one another to enter into this Amendment and to close the
Amended Transaction as contemplated hereby (and without the admission or denial
by HCA or Purchaser that (1) the Garage Conditions or the Garage Restoration
Work constitutes a breach of any HCA representation, warranty or covenant or
(2) the indemnification with respect to the Garage Conditions and the Garage
Restoration Work provided in Section 9.2(f) (as amended pursuant to this
Amendment) of the Agreement and/or HCA’s agreement to pay the cost of the Garage
Restoration Work as provided in Section 4(a), below, would satisfy the
requirements of the HCA indemnification contemplated by Sections 7.1(c) and/or
7.15 of the Agreement) the parties hereby acknowledge and agree as follows:
          (a) HCA agrees to use commercially reasonable efforts to cause the
Garage Restoration Work to be performed in a safe and workmanlike manner, in
accordance with applicable codes, ordinances and Laws, and in accordance with
the recommendations of B Squared as reasonably approved by Walker Parking
Consultants (or resolved pursuant to the engineering dispute resolution
mechanism); to use commercially reasonable efforts to cause such work to be done
in accordance with the engineering, design, phasing and scheduling recommended
by B Squared and diligently prosecuted to completion; and to pay all costs of
the Garage Restoration Work, including construction costs and expenses
(including all material, labor and construction management costs, fees and
expenses in connection with the Garage Restoration Work), costs relating to the
temporary shoring currently in place at the Garage or otherwise used in
connection with the Garage Restoration Work, permitting fees, and the fees and
expenses of B Squared. HCA shall be responsible for obtaining all approvals,
permits and other consents of Governmental Authorities required by applicable
Law to perform the Garage Restoration Work. If required by Law, upon completion
of the Garage Restoration Work, HCA shall obtain a certificate of use and
occupancy (or its local equivalent) from the appropriate Governmental Authority
authorizing the permanent use and occupancy of the Garage as repaired and
restored by the Garage

12



--------------------------------------------------------------------------------



 



Restoration Work. Purchaser agrees to grant, and to cause its Affiliates to
grant, to HCA and its Affiliates and to their engineers, contractors and other
agents all appropriate access requested by HCA, its Affiliates and their
engineers, contractors and other agents to perform the Garage Restoration Work
and reasonably related activities, and to use commercially reasonable efforts to
cooperate with HCA, its Affiliates and their engineers, contractors and other
agents in the performance of the Garage Restoration Work. The rights of access
shall be exercised in such a manner so as not to cause unreasonable expense or
interfere unreasonably with the operation of the business of Purchaser and its
Affiliates Nothing in this Amendment shall require HCA to make cosmetic repairs
or bring the facility into compliance with the Americans with Disabilities Act
or any code or Law other than those that are required by the Garage Restoration
Work. If the Garage benefits from any grandfathering or similar concept
applicable to a code or Law, the parties agree to use commercially reasonable
efforts to retain the benefit of such exemption;
          (b) B Squared shall provide Walker Parking Consultants reasonable
access to observe the engineering work, designs and construction work involved
in the Garage Restoration Work. Walker Parking Consultants may make
recommendations and engage in discussions with B Squared with respect to
material aspects of the engineering work, designs and construction work in
conjunction with such access. In the event that Walker Parking Consultants and B
Squared are unable to reach agreement with respect to a material disagreement,
Purchaser may, based upon written advice of Walker Parking Consultants, submit
to HCA objections to the recommendations of B Squared with respect to
engineering, design and construction method of carrying out the Garage
Restoration Work. Any such objection must be made by delivery of a written
statement of objections (stating the basis of the objections with reasonable
specificity) to HCA and B Squared within three Business Days of B Squared’s
rejection of the recommendation in question. To the extent that Purchaser does
not so object within such period, the recommendations of B Squared shall be
considered final. In the event that Purchaser and HCA are unable to resolve a
dispute or disagreement set forth in a written objection within two Business
Days of HCA’s receipt of such objection, either party may elect at the end of
such period, by written notice to the other party, to have all such unresolved
disputes or disagreements resolved by the Agreed Engineering Firm. The opinion
of the Agreed Engineering Firm shall be final and binding upon the parties. The
parties will cooperate fully with the Agreed Engineering Firm in connection with
its resolution of objections.
          (c) HCA shall ensure that no construction liens or other liens or
encumbrances shall be registered against or shall otherwise affect the Garage or
any part of the Real Property on which it is situated, or Purchaser’s interest
therein, in respect of material supplied or work done or to be done in
connection with the Garage Restoration Work. If any mechanic’s or materialmen’s
or other lien is filed against the Garage, or any part of the Real Property, or
Purchaser’s interest therein, in respect of material supplied or work done in
connection with the Garage Restoration Work, HCA shall be responsible for the
reasonably timely payment and/or discharge of such lien. HCA shall promptly
undertake to discharge or cause the discharge of such lien (by filing any bond
required by Law, payment or otherwise) as soon as reasonably practical under
West Virginia Law. If HCA fails to discharge or cause any such lien to be
discharged (by filing any bond required by Law, payment or otherwise) within 60
Business Days after receipt of notice from Purchaser of the filing of the lien,
then, in addition to any other rights or remedies of Purchaser under applicable
Law, Purchaser may (but shall not be obligated to) discharge the lien by paying
the amount claimed into court and the amount so paid, and all costs and expenses
(including attorneys costs and expenses) plus interest at the prime rate as
quoted in the Money Rates section of The Wall Street Journal from time to time
from the date paid, shall be immediately due and payable by HCA to Purchaser
upon demand.
          (d) HCA shall provide Purchaser with written notice of the date of
completion of the Garage Restoration Work. HCA and Purchaser will within five
(5) Business Days of such notice conduct a walk-through inspection of the
Garage, together with B Squared and Walker Parking Consultants.

13



--------------------------------------------------------------------------------



 



Following the walk-through, Purchaser shall provide HCA with a written list of
any defects, omissions or other items of construction in the Garage Restoration
Work not constructed or furnished in conformance with the proposals of B Squared
as approved by Walker Parking Consultants or otherwise resolved pursuant to
Section 4(b) above. HCA shall cause all such defects, omissions or other items
noted by Purchaser to be promptly completed or repaired as soon as reasonably
possible, but in any event within thirty (30) days following delivery of the
list to HCA; provided, however if any items are not reasonably susceptible of
being corrected or completed within thirty (30) days, the thirty (30) day period
shall be extend as reasonably necessary to allow HCA to correct and complete
such items provided HCA commences its efforts promptly and prosecutes the same
with due diligence thereafter. Any dispute or disagreement as to whether items
noted by Purchaser constitute defects or omissions in the Garage Restoration
Work shall be resolved by agreement of B Squared and Walker Parking Consultants
or, if they are unable to agree, by the Agreed Engineering Firm as provided in
the dispute resolution provisions of clause (b), above.
          (e) Purchaser may not assert the Garage Conditions, the Garage
Restoration Work or any other conditions at the Garage known as of the date of
this Amendment as a reason that Purchaser is excused from closing the Amended
Transaction unless (i) further material deterioration to the condition of the
Garage occurs that is not already a Garage Condition; and (ii) such further
deterioration will not be addressed by the Garage Restoration Work and will
either (A) result in additional material expenses that HCA (1) is not
responsible for under Section 9.2(f) of the Agreement and Section 4(a) of this
Amendment, and (2) refuses to indemnify Purchaser for; or (B)(1) materially and
adversely affect the safety of the Garage or (2) materially and adversely affect
the usability of the Garage above and beyond the effects of the Garage
Restoration Work on usability of the Garage (it being agreed, however, that any
such assertions would be subject to applicable provisions of the Agreement); and
          (f) Following the Amended Transaction Closing, the only recourse and
remedies that Purchaser or any other Purchaser Indemnitee will have against HCA
or any of its Affiliates with respect to Damages arising out of or relating to
the Garage Conditions or the Garage Restoration Work will be under
Section 9.2(f) of the Agreement (as amended by this Amendment) and Section 4(a)
of this Amendment. The limitations of Section 9.4(a)(i) of the Agreement shall
not apply to any claim for indemnity by Purchaser or a Purchaser Indemnitee
pursuant to Section 9.2(f) of the Agreement (as amended by this Amendment).
     5. Certificates of Need. Although the Authority issued the Original CONs
with respect to each of the West Virginia hospitals included in both the
Original Transaction and the Amended Transaction, an appeal has been filed with
respect to each of such Original CONs and the appeal period within which other
affected third parties may file an appeal of the Authority’s issuance of the
Original CONs has not expired. Purchaser has asserted (w) that unless and until
the Original CONs are final and non-appealable, certain conditions to
Purchaser’s obligation to close the Original Transaction have not been
satisfied, (x) that the existence of the appeals of the Original CONs constitute
breaches of various HCA representations and warranties in the Agreement,
(y) that (in addition to other closing conditions implicated by the existence of
the appeals of the Original CONs) the existence of such breaches excuses
Purchaser from closing the Original Transaction, and (z) that due to the nature
and consequences of such breaches and failed conditions, HCA may not offer to
indemnify Purchaser for Damages relating to the Original CON appeals (or to
enter into an agreement for unwinding the Original Transaction in the event a
successful appeal requires such an unwind) and require Purchaser to close the
Original Transaction as contemplated by Sections 7.1(c) and 7.15 of the
Agreement. HCA has advised Purchaser that HCA disagrees with each of such
assertions. Solely as a mutual inducement to one another to enter into this
Amendment and to close the Amended Transaction as contemplated hereby (and
without the admission or denial by HCA or Purchaser (1) regarding the effect of
the Original CON appeals on Purchaser’s

14



--------------------------------------------------------------------------------



 



obligation to close the Original Transaction, or (2) that the Unwind Agreement
would satisfy the requirements of the HCA indemnification contemplated by
Sections 7.1(c) and/or 7.15 of the Agreement), the parties hereby acknowledge
and agree that if appeals of the CONs are still pending as of the Amended
Transaction Closing:
          (a) HCA and Purchaser will execute and deliver to one another the
Repurchase Agreement with respect to the unwind of the Amended Transaction
substantially in the form attached as Exhibit 3 to this Amendment (the “Unwind
Agreement”);
          (b) Each party’s obligation to close the Amended Transaction is
conditioned upon the other party’s execution and delivery of the Unwind
Agreement;
          (c) If HCA executes and delivers the Unwind Agreement at the Amended
Transaction Closing, all conditions to Purchaser’s obligation to close the
Amended Transaction arising out of or relating to the Original CONs will have
been satisfied or waived; provided, however, that the execution and delivery of
the Unwind Agreement shall not satisfy the conditions set forth in Section 7.7
of the Agreement in the event that a Governmental Authority shall have issued an
Order or a Stay Order;
          (d) Following the Amended Transaction Closing, the only recourse and
remedies that Purchaser or any other Purchaser Indemnitee will have against HCA
or any of its Affiliates with respect to Damages arising out of or relating to
the Original CONs (including, without limitation, the consequences of an appeal
of the Original CONs) will be under the Unwind Agreement; and
          (e) Purchaser covenants and agrees that until the earlier of the
Effective Time and the Final Order Date, Purchaser shall (i) take all
administrative and judicial actions necessary to maintain the CONs (and, any
Replacement CONs) in full force and effect and to respond to the CON Challenges
(including any challenges to any Replacement CONs), including the filing of any
necessary appeals, requests for injunctions or requests for stays; (ii) if an
Order is issued or threatened to be issued, (A) take all administrative and
judicial actions necessary to appeal such Order or to otherwise attempt to have
such Order stayed, reversed, revoked, voided or otherwise made ineffective, and
(B) use its best efforts to have such Order modified such that it would not be
considered an “Order” as such term is defined in this Agreement if an
appropriate administrative or judicial avenue for such modification is
available; and (iii) if a CON Revocation Order is issued, apply for and
vigorously pursue the grant of Replacement CONs (provided, however, that
Purchaser shall only be required to apply for Replacement CONs once). Purchaser
agrees (a) to keep HCA fully informed of all actions, notices, steps,
proceedings and other matters related to the CON Challenges and the other
actions contemplated by clauses (i) through (iii), above, including providing
copies of all written correspondence and pleadings to HCA and providing HCA with
regular and timely updates regarding the status of any appeal, inquiry or other
action against the CONs or in pursuit of Replacement CONs and (b) at the request
of HCA, consult with HCA regarding such matters. To the extent Purchaser has
informed HCA of Purchaser’s actions, notices, steps, proceedings and other
matters related to the CON Challenges and the other actions contemplated by
clauses (i) through (iii), including (where applicable) providing copies of
written correspondence and pleadings regarding such matters to HCA and/or
consulted with HCA regarding such matters, HCA will give Purchaser notice within
a reasonable period under the circumstances of any material objections it may
have to Purchaser’s defense of the CON Challenges and the other matters
contemplated by clauses (i)-(iii), above; provided, that HCA’s notification (or
failure to notify) Purchaser of such objections will not alter or amend
Purchaser’s obligations under clauses (i) through (iii) or Purchaser’s right to
rely upon its CON experts and counsel in accordance with this Section 5(e).
Purchaser shall be entitled to reasonably rely on the advice and recommendations
of its CON experts and West Virginia CON Counsel with respect to strategic
decisions concerning the conduct of the vigorous defense of appeals, inquiries
or

15



--------------------------------------------------------------------------------



 



other actions against the CONs or the pursuit of Replacement CONs required by
clauses (i) through (iii) above, but HCA’s obligations to pursue all available
administrative and judicial actions pursuant to clauses (i) through (iii),
above, shall in no way be limited by reliance on such advice. If Purchaser fails
to vigorously defend any appeal, inquiry or other action against the CONs, or to
take any of the actions contemplated in clauses (i) through (iii), above, in a
timely manner, HCA shall have the right (in addition to all other legal or
equitable remedies available to it), following notice and an opportunity to cure
that is reasonable under the then current circumstances, to undertake the
defense of the CONs, any Replacement CONs or any other actions contemplated by
clauses (i) through (iii), above, w ith counsel of its choice at the expense of
Purchaser. HCA shall reasonably cooperate with Purchaser and its West Virginia
CON counsel and advisors in connection with the actions contemplated by this
Section 5(e), including (to the extent deemed necessary and appropriate by
Purchaser’s West Virginia CON counsel) provide such information and assistance
as Purchaser may reasonably request. If HCA has undertaken the defense of the
CONs as contemplated by this Section 5(e), Purchaser shall reasonably cooperate
with HCA and its West Virginia CON counsel and advisors in connection with the
actions contemplated by this Section 5(e), including (to the extent deemed
necessary and appropriate by HCA’s West Virginia CON counsel) provide such
information and assistance as HCA may reasonably request.
          6. Hospital Operations. Purchaser has asserted (w) that the operations
of the Business have deteriorated between both the Balance Sheet Date and the
date of execution of the Agreement, on one hand, and the date hereof, on the
other hand; (x) that such alleged deterioration is the result of or arises out
of HCA’s breach of certain covenants under the Agreement or the breach of
certain of HCA’s representations and warranties in the Agreement; and (y) that
the deterioration resulting from such breaches excuses Purchaser from closing
the Original Transaction. HCA has advised Purchaser that HCA disagrees with each
of such assertions. Solely as a mutual inducement to one another to enter into
this Amendment and to close the Amended Transaction as contemplated hereby (and
without the admission or denial by HCA or Purchaser that (1) the operations of
the Business have deteriorated as alleged by Purchaser or (2) that the alleged
deterioration would excuse Purchaser from closing the Original Transaction), the
parties hereby acknowledge and agree as follows:
          (a) Purchaser may not assert the alleged deterioration of the Business
at any time as a reason that Purchaser is excused from closing the Amended
Transaction; and
          (b) Following the Amended Transaction Closing, neither Purchaser nor
any other Purchaser Indemnitee will have any recourse or remedies against HCA or
any of its Affiliates with respect to Damages arising out of or relating to
(i) the alleged deterioration of operations and general financial condition and
resulting losses of value at Putnam General Hospital, (ii) the management of
litigation and related publicity issues involving Putnam General Hospital, or
(iii) the alleged deterioration of operations and general financial condition
and/or resulting losses of value at the Facilities with respect to periods
ending on or prior to April 30, 2006, for which HCA has delivered interim
financial statements prior to the execution of this Amendment.
     7. Closing. HCA and Purchaser agree to use their best efforts to cause the
Closing Date for the transactions contemplated by the Agreement and this
Amendment to occur on or before June 30, 2006 or, if the date established as the
Closing Date is rescheduled pursuant to Section 9(c) of this Amendment, on or
before such rescheduled Closing Date. Sections 5.6 and 6.12 of the Agreement are
hereby amended by inserting the word “scheduled” immediately before the words
“the Closing Date.”

16



--------------------------------------------------------------------------------



 



     8. Closing Documentation.
          (a) Exhibit 4 to this Amendment is the form of Revenue Cycle Services
Agreement to be executed by the parties at Closing pursuant to Sections 7.9 and
8.10 of the Agreement.
          (b) Exhibit 5 to this Amendment is the form of Payroll Services
Agreement to be executed by the parties at Closing.
          (c) Exhibit 6 to this Amendment is the form of Materials Management
Agreement to be executed by the parties at Closing pursuant to Sections 7.9 and
8.10 of the Agreement.
          (d) Exhibit 7 to this Amendment is the form of the insurance agreement
to be executed by the parties at Closing.
          (e) Exhibit 8 to this Amendment is the form of the Physician Services
Agreement to be executed by the parties at Closing.
          (f) Exhibit 9 to this Amendment is the form of the Agreement to Induce
Like-Kind Exchange to be executed by the parties at Closing.
          (g) Exhibit 10 to this Amendment is the form of the Hospital
Operations Lease.
          (h) Exhibit 11 to this Amendment is the form of the Real Estate
Purchase and Sale Agreement.
          (i) Exhibit 12 to this Amendment is the form of Environmental
Indemnification Agreements regarding Belpre, Ohio Property and Clinch Valley:
abandoned UST at Vermilla House
          9. Effect of Amendment.
          (a) The parties acknowledge and agree that this Amendment has been
negotiated and entered into in an effort to settle claims against one another
relating to the Agreement (including claims relating to assertions by HCA that
Purchaser has breached the Agreement by refusing to close the Original
Transaction on or before March 31, 2006, and Purchaser’s assertions that certain
conditions to closing the Original Transaction have not been satisfied).
          (b) (i) This Amendment will become effective immediately upon its
execution and delivery by both parties. Unless the parties otherwise agree in
writing, if the Amended Transaction has not closed by the end of the day on
June 30, 2006 (or, if the Closing Date has been modified in accordance with
Section 9(c) of this Amendment, by the end of the day on such modified Closing
Date), this Amendment will terminate and become void ab initio immediately
without any further act of, or notice by, either party.
          (c) Notwithstanding the provisions of Section 10.1(c) of the Agreement
as amended hereby, if as of June 30, 2006 (or any subsequent date established as
the proposed Closing Date in accordance with this Section 9(c)), (i) the Closing
has not taken place, and (ii) a Stay Order has been issued and remains
effective, then (A) the date scheduled as the Closing Date will be postponed
until the first day that is a month-end and is at least fifteen days following
the date on which the Stay Order is no longer effective, and (B) thereafter,
neither party may terminate this Amendment unless and until it has the right to
do so under Section 9(b). If as a result of a Stay Order, Purchaser or its
Affiliates are required pursuant to Section 5(e)(iii) to re-file for, or
otherwise pursue, Replacement CONs to effect the Amended Transactions, the “date
on which the Stay Order is no longer effective” in clause (c)(A), above, will be
the date on which such Replacement CONs are issued.

17



--------------------------------------------------------------------------------



 



          (d) Neither party may terminate the Agreement as long as this
Amendment remains in effect.
          (e) Upon the Final Order Date, this Amendment and, subject to the
provisions of Section 10.2 thereof, the Agreement shall terminate without any
further act of, or notice by, either party; provided, however, that (i) if a
Final Order Date occurs, (ii) Purchaser shall have breached its obligations
under Section 5(e) of this Amendment, and (iii) such breach shall have
contributed in any material respect to the occurrence of the Final Order Date,
then (iv) as of the Final Order Date, this Amendment will terminate and become
void ab initio immediately without any further act of, or notice by, either
party.
          (f)(i) The termination of this Amendment in accordance with
Section 9(b) or Section 9(e)(iv) will not constitute or effect a termination of
the Agreement. Upon the termination of this Amendment in accordance with
Section 9(b) or Section 9(e)(iv), the parties will be deemed to revert to their
respective positions as of March 31, 2006 with the same rights, claims and
defenses against one another under the Agreement as they would have if this
Amendment had never been executed. If this Amendment is terminated in accordance
with Section 9(b) or Section 9(e)(iv), this Amendment shall not constitute a
waiver, or release of any rights, claims or defenses by any party hereto. This
Amendment, including Section 3(b), shall not constitute a waiver or release of
any rights or defenses pertaining to duties to mitigate damages.
          (ii) The running of any statute of limitations, statute of repose,
period of prescription, laches and any other rule or doctrine, at Law or in
equity (each, a “Limitation Period”), relating to the timeliness of any rights,
causes of action and/or defenses of the parties will be interrupted, suspended
and deemed to have been tolled as of March 31, 2006. Any Limitation Period
applicable to any right, cause of action and/or defense which has not run,
elapsed or expired prior to the date of this Amendment shall resume running
(unless otherwise interrupted, suspended or tolled by operation of Law) upon the
termination of this Amendment in accordance with Section 9(b) or
Section 9(e)(iv).
     10. Amendment. This Amendment is made pursuant to and compliant in all
respects with Section 12.4 of the Agreement. Except as expressly amended hereby,
the Agreement shall remain in full force and effect.
[The following page is the signature page.]

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment No. 1 to the
Stock Purchase Agreement to be executed as of the date first above written.

                  HCA INC.
 
           
 
  By:   /s/ Gregg Gerken    
 
  Name: Gregg Gerken    
 
           
 
  Title:   Vice President    
 
                LIFEPOINT HOSPITALS, INC.
 
           
 
  By:   /s/ William F. Carpenter III    
 
           
 
  Name:   William F. Carpenter III    
 
  Title:   Executive Vice President    

 